REINHARD, Presiding Judge.
Movant appeals from the denial of his Rule 27.26 motion after an evidentiary hearing. We affirm.
Movant was found guilty of the offenses of second degree burglary and stealing. The trial court imposed concurrent sentences of 10 years on the burglary charge and five years on the stealing charge. We affirmed the conviction on appeal. State v. Montgomery, 577 S.W.2d 181 (Mo.App.1979). In his motion he alleged that he was “denied effective aid and assistance of counsel because counsel’s representation amounted to a conflict of interest .... ” It was his contention at trial that one Feldon Sykes was the actual perpetrator of the crime. He alleged that either his attorney, a Mr. Whitney who was employed by the Public Defender’s office, or the Public Defender’s office represented Mr. Sykes at the time. Movant and Whitney testified. The court made detailed findings of fact and conclusions of law finding that there was no credible evidence that either Mr. Whitney or the Public Defender’s Office had represented Mr. Sykes. The court further found that the failure to call Mr. Sykes was trial strategy on the part of the defense counsel.
Our examination of the findings of fact and conclusions of law leads us to determine that they are not clearly erroneous. An extended opinion would be of no prece-dential value.
Judgment affirmed.
SNYDER and CRIST, JJ., concur.